By the Court,

Nelson, Ch. J.
I think the learned judge was right. The proof had been full and explicit that notice of non-payment of the note, directed to the defendant at the proper place, was duly mailed in the city of N. Y., and that offered by way of rebutting or explaining it was extremely weak and unsatisfactory.
The notice directed to Kempville in no way impaired the proof that one had been properly directed to Lockport, or rather confirmed Ricker’s account of the matter; the former was the one enclosed to Andrews, which he must have forwarded to Falconer, and was there directed by mistake to the wrong place.
It appears to me if the judge had submitted the question of notice to the jury upon the evidence as it stood before *129him, and they had found against it we should have been bound to set it aside. If so, he was right in directing a verdict for the plaintiff.
New trial denied.